Citation Nr: 1003442	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  02-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

 Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1997 to 
June 2001.

This appeal to the  Board of Veterans' Appeals (Board) arose 
from  a May 2002 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for migraine headaches, effective 
June 18, 2001.  The Veteran filed a notice of disagreement 
(NOD) with the assigned rating in June 2002, and the RO 
issued a statement of the case (SOC) in July 2002.  The 
Veteran filed a substantive appeal (via a VA Form 21-4138, 
Statement in Support of Claim) in August 2002.

The RO issued a supplemental SOCs (SSOC) reflecting the 
continued denial of the claim in August 2002.

In October 2003, the RO awarded an initial 30 percent rating 
for migraine headaches, effective June 18, 2001.  The RO 
issued an SSOC (SSOC) reflecting this increase in October 
2003.

In an August 2005 decision, the Board, inter alia, denied the 
Veteran's claim for higher initial ratings for migraine 
headaches.  The Veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2006, counsel for the Veteran and the VA Secretary 
filed a Joint Motion for Partial Remand (Joint Motion), 
pertinent to the denial of a higher initial rating for 
migraine headaches.  By Order dated later the same month, the 
Court granted the Joint Motion, vacating that portion of the 
August 2005 Board decision that denied a higher initial 
rating in excess of 30 percent for migraine headaches, and 
remanding this matter to the Board for further proceedings 
consistent with the Joint Motion.  [Parenthetically, the 
Board notes that that portion of the August 2004 Board 
decision that denied a higher initial rating in excess of 30 
percent for interstitial cystitis remains in effect, as the 
appellant advised the Court that she no longer wished to 
pursue her appeal on that claim.  As such, her appeal, as to 
this matter, was deemed abandoned and dismissed by the Court. 
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).]

Following the Court's order, in July 2007, the Board remanded 
the claim for a higher initial rating in excess of 30 percent 
for migraine headaches to the RO (via the Appeals Management 
Center (AMC), in Washington, D.C.) for further action.  After 
accomplishing some action, the AMC RO continued the denial of 
the claim (as reflected in the August 2008 SSOC), and 
returned the matter to the Board.

In November 2008, the Board again remanded the claim to the 
RO, via the AMC, for further development.  After completing 
the requested action, the AMC continued denial of the 
Veteran's claim (as reflected in the November 2009 SSOC)), 
and returned the matter on appeal to the Board for further 
appellate consideration.

FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the Veteran has experienced frequent migraine 
headaches since the June 18, 2001 effective date of the grant 
of service connection,  her headaches have not been shown to 
involve very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for migraine headaches have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 
8100 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the award of service connection and the 
Veteran's disagreement with the initial rating assigned, the 
July 2002 SOC set forth the pertinent criteria for evaluating 
migraine headaches.  A December 2008 letter  provided notice 
to the Veteran regarding the information and evidence needed 
to substantiate the claim for a higher rating for migraine 
headaches, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  The December 2008 letter also 
notified the Veteran that she could send VA information that 
pertained to her claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the November 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and reports of VA examinations in November 
2001 and July 2008.    Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by her representative, on her 
behalf.  

The Board also notes that no further RO action on this matter 
is warranted.  The Board notes that, pursuant to the November 
2008 remand instructions, in a December 2008 letter, the AMC 
requested that the Veteran furnish a legible copy of the 
diary she has kept to document the frequency and severity of 
her headaches since her discharge from service in June 2001 
to the present.  However, the Veteran did not submit any 
additional information.    Under these circumstances, the 
Board finds that the RO has accomplished the requested 
action, to the extent possible, and that no further action in 
this regard is warranted. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1.009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO has assigned an initial 30 percent rating for the 
Veteran's migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent rating is warranted 
for migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

Considering the pertinent evidence in light of the above, the 
Board finds that an initial schedular rating in excess of 30 
percent is not warranted. 

On VA examination in November 2001, the Veteran reported 
daily headaches that occurred in the center of her head with 
sharp pain and tenderness of her sinus area.  She took 
Tylenol, Motrin and Percogesic in the past.  She denied 
blurred vision but experienced photophobia, nausea and loss 
of appetite.  She had increased noise sensitivity.  The 
diagnosis was common headaches that were treated with 
medications without relief.

In March 2003, the Veteran presented to the VA Medical Center 
(VAMC) in Richmond, Virginia, with complaints of migraine 
headaches.  She then reported that her pain did not improve 
and her nausea persisted.

During VA treatment in April 2003, the Veteran reported 
having migraines that were controlled.

On VA examination in July 2008, the Veteran reported 
experiencing headaches once a month.  She described most 
attacks as prostrating and lasting  one to two days.  The 
examiner noted that a CT scan of the head revealed no 
significant abnormalities.  The diagnosis was migraine 
headaches.  The examiner noted that there were significant 
effects on the Veteran's occupation as a result of increased 
absenteeism.  The examiner noted that the Veteran had lost 4 
work days in the last 6 months due to migraine headaches.  
The Veteran must lie down in a dark quiet room and she was 
unable to work during these attacks.  She usually sleeps 
until it resolves.  The examiner opined that the Veteran's 
migraines had significant effects on her activities but they 
had no effect on daily activities between the attacks.

Thus, the evidence reflects that , since the June 18, 2001 
effective date of the grant of service connection, the 
Veteran's migraine headaches have occurred  approximately 
once per  month, causing prostrating attacks lasting two 
days, and that the Veteran has continued to work.  Although 
the  Veteran has reported missing 4 days of work in a 6-month 
period, the 30 percent rating, in and of itself, is 
indicative of some industrial impairment.  Here, what the 
Veteran has reported s consistent with the level of 
impairment contemplated in such a rating.  Thus, even 
considering the Veteran's own description of the severity and 
frequency of her headaches, along with the descriptions from 
trained medical professionals, the evidence does not reflect 
that, at any point since the effective date of the grant of 
service, the Veteran's  migraine headaches have involved the 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability required 
for the maximum,  50 percent, rating under Diagnostic Code 
8100.  See 38 C.F.R. § 4.124!.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of initial r rating in 
excess of 30 percent under the applicable rating criteria. 

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service, the 
Veteran's  migraine headaches have reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the July 2002 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  As 
such, the threshold requirements for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's migraine 
headaches, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 



ORDER


An initial rating in excess of 30 percent for migraine 
headaches is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


